Citation Nr: 1708641	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  08-23 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for benign prostatic hyperplasia or hypertrophy (BPH), claimed as due to herbicide exposure and/or as secondary to service-connected disabilities.

2.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure and/or as secondary to service-connected disabilities.

3.  Entitlement to service connection for skin cancer, claimed as due to herbicide exposure.

4.  Entitlement to service connection for noncancerous skin lesions, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, brokered by the RO in Detroit, Michigan.  The latter RO retains jurisdiction over the Veteran's file.  

The Board remanded the case in June 2012 and May 2016 for additional development.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the September 2007 rating decision also denied entitlement to nonservice-connected pension.  The Veteran subsequently entered a notice of disagreement in October 2007 in which he disagreed with all claims denied in such rating decision.  A statement of the case was issued in June 2008, but such did not address the issue of entitlement to nonservice-connected pension.  In the Board's June 2012 remand, the AOJ was directed to provide the Veteran a statement of the case as to the issue of entitlement to nonservice-connected pension.  Such was accomplished in December 2013; however, the Veteran did not file a timely substantive appeal in regard to this claim, and, thus, it is not before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  BPH is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include herbicide exposure, and is not caused or aggravated by the Veteran's service-connected diabetes mellitus, type II, ischemic heart disease, and/or erectile dysfunction.

2.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure; did not manifest within one year of service discharge; and is not caused or aggravated by the Veteran's service-connected diabetes mellitus, type II, and/or ischemic heart disease.

3.  Skin cancer is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include herbicide exposure, and a malignant tumor did not manifest within one year of service discharge.

4.  Noncancerous skin lesions are not shown to be causally or etiologically related to any disease, injury, or incident during service, to include herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for BPH have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for skin cancer have not been met.  §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for noncancerous skin lesions have not been met.  §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by an April 2007 letter, sent prior to the issuance of the rating decision on appeal, and a November 2012 letter, after which the Veteran's claims were readjudicated in a March 2015 supplemental statement of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records (STRs), service personnel records, and post-service VA and private treatment records have been obtained and considered.  The Board notes that the Veteran's representative submitted a statement in April 2012 which claimed that the record did not contain all of the Veteran's STRs.  Subsequently, in November 2012, the AOJ placed a Personal Information Exchange System (PIES) O99 request to verify that all the Veteran's STRs had been sent to the RO.  A December 2014 response indicated that no STRs for the Veteran were located outside the RO.  Furthermore, the STRs of record are extensive and include entrance and separation examinations as well as treatment records dated throughout the Veteran's time in service.  Therefore, the Board finds that all of the Veteran's STRs are associated with the file.  The Veteran has not identified any other additional, outstanding records that have not been requested or obtained.  

The Board also notes that the Veteran's representative reported that the file contains medical and personnel records for a different Veteran in a December 2015 statement.  In this regard, the Board has initiated removal of such documents from the file.

The Veteran was also provided VA examinations and/or opinions in regard to these claims in August 2007, December 2012, October 2013, July 2014, and July 2016.  The Board finds that these examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran, a review of the record, and a physical examination with diagnostic testing.  In addition, the opinions of VA examiners proffered in December 2012, October 2013, and July 2016 considered the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales which relied on and citied to the records reviewed.  Moreover, all these examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Furthermore, the Board finds there has been substantial compliance with the Board's June 2012 and May 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in June 2012, the matter was remanded in order to provide the Veteran notice regarding establishing service connection on a secondary basis, verify that all of the Veteran's STRs were of record, and afford him VA examinations so as to determine the nature and etiology of his claimed disorders.  Thereafter, the AOJ provided the Veteran a letter advising him how to establish claims based on a secondary basis and made a request to locate additional STRs in November 2012.  The Veteran was also afforded VA examinations in regard to his claims in December 2012 and July 2014.  Subsequently, the Board remanded the matter in May 2016 in order to obtain additional VA opinions in regard to the Veteran's claims, which was accomplished in July 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's June 2012 and May 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

Additionally, for Veterans who have served 90 days or more of active service during a war period, or after December 31, 1946, certain chronic disabilities, to include cardiovascular-renal disease, including hypertension, and malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a), and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In the instant case, the Veteran's service personnel records reflect service in the Republic of Vietnam during such era, i.e., December 1964 to January 1965.  Therefore, he is presumed to have been exposed to herbicides coincident with such service.

If a Veteran was exposed to a herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  However, none of the Veteran's claimed disorders are included in the list of diseases acknowledged to be presumptively related to herbicide exposure.

However, notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may also be established by showing that such disability was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b), 1116 and 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

BPH

The Veteran claims that he has an enlarged prostate, diagnosed as BPH, due to his in-service herbicide exposure.  Additionally, the Veteran's representative submitted a statement in December 2015 asserting that such was affected by his service-connected diabetes or ischemic heart disease.  The representative also submitted a website address for an article published by the National Institute of Health (NIH) regarding BPH, which states that diabetes, heart and circulatory disease, and erectile dysfunction can be contributing factors to the condition.  

The Veteran's STRs are negative for any complaints, findings, or diagnoses referable to BPH.  Post-service private treatment records submitted by the Veteran in April 2007 note a diagnosis of this condition in a medical record from November 2004.  Therefore, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of BPH.

The Veteran was first examined by VA in regard to this claim in August 2007.  The examiner noted a history of prostate enlargement, but concluded that it was unrelated to herbicide exposure.  However, the examiner did not offer any rationale for this finding.  

Thereafter, the Veteran was examined again by VA in December 2012.  The examiner reported that there was no credible medical or scientific literature linking BPH to herbicide exposure.  The examiner also noted that the Veteran was not diagnosed with BPH until over forty years after discharge from service and that an NIH article stated the likelihood of developing an enlarged prostate increases with age.  The examiner concluded that the Veteran's BPH was due to aging and not his military service or exposure to herbicides.  Subsequently, another VA opinion was offered in October 2013.  This examiner found that the weight of the evidence was against the Veteran's prostate disorder being caused by herbicide exposure.  The examiner reported that the Veteran's STRs did not contain relevant treatment records and he did not note any relevant issues on separation from service.  The examiner also explained that there is no known relationship between BPH and herbicide exposure.  The examiner further referenced an NIH article that stated BPH is part of the natural aging process.  

Another VA opinion was obtained in July 2016.  At such time, the examiner stated that the Veteran's BPH predated his diagnoses for diabetes, ischemic heart disease, and erectile dysfunction.  He also reviewed the NIH article provided by the Veteran's representative; however, he did not find the article's findings supported a relationship between the Veteran's BPH and his service-connected disabilities.  Rather, he reported that age and obesity are risk factors for BPH and that, according to the Veteran's medical records, he presented both risk factors prior to his BPH diagnosis.  The examiner further stated that the Veteran's BPH did not have its onset until 38 years after service and that his STRs do not contain any records related to such condition.  The examiner also found that there was no medical literature supporting a link between BPH and herbicide exposure.  Based on this analysis, the examiner concluded that it was less likely as not that the Veteran's BPH was incurred or caused by his service, was caused or aggravated by his service-connected disabilities, or was due to herbicide exposure. 

Upon review of the record, the Board finds that the preponderance of the probative evidence is against the claim for service connection for BPH.  The Board further finds that the opinions of the December 2012, October 2013 and July 2016 VA examiners, provided after reviewing the record, to include the medical literature cited by the Veteran's representative, are highly probative as they reflect consideration of all relevant facts and the examiners provided detailed rationales for the conclusions reached.  In this regard, the December 2012 and October 2013 examiners supported their conclusions that the Veteran's BPH is not directly related to his service.  Thereafter, the July 2016 examiner thoroughly explained why he found that the Veteran's BPH was not related to exposure to herbicides or caused or aggravated by his service-connected disabilities.  The examiner also explained why he did not find the NIH article submitted by the Veteran's representative supported a finding of secondary service connection for the Veteran's BPH.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  

To the extent the Veteran believes that his BPH is related to his herbicide exposure or a service-connected disability, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of BPH is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of causation of such disorder, to include whether such is related to herbicide exposure and/or is caused or aggravated by his service-connected disabilities, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion as to the etiology of his BPH is not competent evidence and, consequently, is afforded no probative weight.

The Board acknowledges that the Veteran's representative submitted website addresses for an NIH article that indicated that diabetes, heart and circulatory disease, and erectile dysfunction can be contributing factors to BPH.  In this regard, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra.)). 

In this case, the medical article submitted by the Veteran's representative only provide general information as to the possibility that a relationship exists between BPH and diabetes, heart and circulatory disease, and erectile dysfunction.  They are not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a generic relationship between the Veteran's BPH and his service-connected disabilities with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is not probative to this case.  Wallin, supra; Sacks, supra.  

Therefore, the Board finds that BPH is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include herbicide exposure, and is not caused or aggravated by the Veteran's service-connected diabetes mellitus, type II, ischemic heart disease, and/or erectile dysfunction.  Consequently, service connection for such disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for BPH.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Hypertension

The Veteran claims that his hypertension is related to his acknowledged in-service herbicide exposure, or is caused or aggravated by his service-connected diabetes and/or ischemic heart disease.  In support of his claim, he submitted a statement from a private physician in December 2012 in which it was stated that his hypertension "could be service related disability at least likely than not [sic]."  

The Veteran's STRs are negative for any complaints, findings, or diagnoses referable to hypertension.  Post-service private treatment records submitted by the Veteran in April 2007 note a diagnosis of hypertension in a medical record from January 2007.  Therefore, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of hypertension. 

The Veteran was first examined by VA in regard to this claim in August 2007.  The examiner opined that his hypertension was not caused or aggravated by his diabetes, but did not offer supporting rationale for this opinion.  

Thereafter, the Veteran was examined again in December 2012.  During this examination, he reported being diagnosed with hypertension around 2007.  The examiner found that he was not treated for hypertension in service or immediately thereafter.  He also stated that blood vessels become stiffer with age and the Veteran presented additional risk factors for hypertension including advancing age, smoking history, sedentary lifestyle, and being overweight.  The examiner reported that there was an absence of medical or scientific literature suggesting that diabetes causes hypertension.  He also reported that, while kidney disease may aggravate hypertension, the Veteran did not have such a disease.  The examiner concluded that the Veteran's hypertension was not caused by his military service or exposure to herbicides, and was also not caused or aggravated by diabetes.  

In October 2013, another VA opinion was obtained.  At such time, the examiner opined that hypertension is not a presumptive condition due to exposure to Agent Orange.  She further found that the weight of the medical evidence is against military service causing hypertension.  Specifically, during service, the Veteran's blood pressure was documented as normal.  At the time of separation, his blood pressure was 128/78, which was normal and did not meet the current or past standards for the diagnosis of hypertension.  He also denied any high or low blood pressure problems/issues at such time.  The examiner further stated that hypertension is prevalent in the general population and cited sources that indicated that 30 percent of adults have hypertension.  She also noted that the Veteran was not diagnosed or treated for hypertension until 2001, which was 36 years after military service.  Further, there was no medical nexus to establish a relationship between military service and exposure to Agent Orange and the development of hypertension.  The examiner noted that the Veteran had several risk factors for the development of hypertension, which, as a whole include age, family, history, male gender, overweight, sedentary life style, smoking, and excessive alcohol use.

With regard to whether the Veteran's hypertension was caused or aggravated by his diabetes mellitus, the examiner noted that the Veteran had hypertension for five years prior to the onset of his diabetes mellitus and has had good blood pressure and glucose control since the onset of his diabetes.  The examiner further noted that the Veteran did not have evidence of renal damage that would indicate poor glycemic control and, therefore, would result in poor blood pressure control.  She found that the weight of the medical evidence is against hypertension that existed prior to the diabetes mellitus causing the hypertension, and there is no evidence of aggravation of the hypertension beyond its natural progression since the onset of diabetes based on review of the Veteran's medical records.  Furthermore, the examiner noted that, in January 2007, the Veteran's private primary care provider indicated that he had diabetes mellitus without any complications.

Subsequently, another VA opinion was obtained in July 2016.  At such time,  examiner noted that the record showed the Veteran's renal function was normal.  The examiner also discussed a National Academy of Sciences finding from 2010 that found "the available evidence does not at this time establish a positive association between herbicide exposure and hypertension."  The examiner noted risk factors for hypertension include tobacco use, physical inactivity, obesity, and diabetes mellitus.  The examiner also noted that the Veteran was diagnosed with hypertension prior to being diagnosed with diabetes or ischemic heart disease.  He further noted that the Veteran's blood pressure readings taken after his diagnosis of diabetes and ischemic heart disease were similar to those taken prior to such diagnoses.  Based on this analysis, the examiner concluded that the evidence of record does not show a relationship between the Veteran's hypertension and his service, exposure to herbicides, or service-connected diabetes or ischemic heart disease.  He further concluded that the Veteran's diabetes and ischemic heart disease had not aggravated his hypertension based on the lack of change in the Veteran's blood pressure readings following his diagnoses of such disabilities.

Upon review of the record, the Board finds that the preponderance of the probative evidence is against the claim of service connection for hypertension.  The Board further finds that the opinion of the December 2012, October 2013, and July 2016 VA examiners, provided after examining the Veteran and reviewing the record, are highly probative as they reflect consideration of all relevant facts and the examiners provided detailed rationale for the conclusions reached.  In this regard, the December 2012 and October 2013 examiners thoroughly explained why the Veteran's hypertension is not directly related to service.  Additionally, such examiners, as well as the July 2016 examiner, offered sufficient rationale to support a finding that the Veteran's hypertension is not related to herbicide exposure or caused or aggravated by his diabetes or ischemic heart disease.  See Nieves-Rodriguez, supra; Stefl, supra.  

The Board also considered the Veteran's private physician's statement that the Veteran's hypertension "could be service related disability at least likely than not [sic]."  However, the Board finds that the physician failed to provide a rationale for this conclusion and, by interjecting "could be" into the opinion, he was not definitive in his conclusion.  There are a line of precedent cases discussing the probative value of opinions that are equivocal, which essentially state that it is possible the disorder at issue is attributable to the military service.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  These cases make clear that, while an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, a doctor's opinion phrased in terms tantamount to "may" or "could" be related to service is an insufficient basis for an award of service connection because this is similar to finding the disorder in question "may or may not" be related to service.  Obert v. Brown, 5 Vet. App. 30 (1993); see Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Furthermore, the physician did not include a rationale for his opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  Thus, such opinion is afforded no probative weight.  

To the extent the Veteran believes that his hypertension is related to his herbicide exposure or a service-connected disability, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, supra (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of hypertension is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of causation of such disorder, to include whether such is related to herbicide exposure and/or is caused or aggravated by his service-connected disabilities, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert, supra.  Accordingly, the Veteran's opinion as to the etiology of his hypertension is not competent evidence and, consequently, is afforded no probative weight.

The Board further acknowledges that hypertension is considered a chronic disease and is subject to presumptive service connection on such basis.  However, the Veteran does not contend, and the evidence does not show, that he manifested hypertension within one year of service or that he experienced a continuity of symptomatology of such chronic disease thereafter.  Therefore, presumptive service connection based upon a chronic disease need not be further addressed.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Therefore, hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure; did not manifest within one year of service discharge; and is not caused or aggravated by the Veteran's service-connected diabetes mellitus, type II, and/or ischemic heart disease.  Consequently, service connection for such disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Skin Disorders

The Veteran further claims that his skin cancer and noncancerous skin lesions are related to his in-service sun and/or herbicide exposure.  In support of his claim, he submitted a statement from a private physician in December 2012 in which he stated that the Veteran's skin cancer was "possibly related to the sun and/or Agent Orange at least likely than not [sic]."  He further stated that the Veteran's skin lesions on his legs "from possible exposure to Agent Orange at least likely than not [sic]."  Thereafter, in December 2015, the Veteran's representative argued that arsenic has been linked to skin cancer and that arsenic was used in herbicides.  In addition, this statement contained website addresses for internet articles discussing links between skin disorders, herbicides, and arsenic.  

The Veteran's STRs are negative for any complaints, findings, or diagnoses referable to a skin disorder.  Post-service private treatment records submitted by the Veteran in April 2007 note a diagnosis of basal cell carcinoma in a medical record from November 2004.  Furthermore, records from 2006 reflect diagnoses of compound melanocytic nevus and seborrheic keratosis, and the August 2007 VA examination revealed scars of the skin of the face and back, well healed, secondary to excision of cancerous and precancerous skin lesions, by history.  Therefore, the Board finds that the competent evidence of record confirms that the Veteran has current diagnoses of skin cancer and noncancerous skin lesions, to include residual scarring.   

The Veteran was first examined by VA in regard to this claim in August 2007.  This examiner noted that the Veteran had a cancerous lesion removed from his nose two years prior to this examination and additional precancerous lesions removed from his back one year earlier.  The examiner concluded that the skin disorders were unrelated to herbicide exposure but did not offer a rationale for this conclusion.  

The Veteran was examined again in regard to these conditions in July 2014.  The examiner reported that the Veteran's skin disorders are caused by cumulative UV exposure and intense occasional UV exposure.  The examiner concluded that, despite the Veteran's exposure to sun in service, it would be difficult to state greater than a 50 percent probability that such exposure caused his skin disorders.  The examiner ultimately concluded that it is less likely than not that the Veteran's skin disorder was service-connected.

Another VA opinion was obtained in July 2016.  At such time, the examiner noted that there was no evidence of treatment for a relevant condition in the Veteran's STRs.  The examiner found that his skin conditions were not directly related to exposure to the sun during service due to a lack of treatment for such condition in service and the significant temporal gap between separation from service and the onset of these disorders.  The examiner also concluded that his skin disorders were not related to herbicide exposure based on a National Academy of Sciences update from 2012, which reported there was inadequate or insufficient evidence to support an association between herbicide exposure and such skin conditions.

Upon review of the record, the Board finds that the preponderance of the probative evidence is against the claims of service connection for skin cancer and noncancerous skin lesions.  The Board further finds that the opinion of the July 2016 VA examiner provided after examining the Veteran and reviewing the record is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusions reached.  In this regard, the July 2016 examiner offered sufficient rationale to support his finding that the Veteran's skin disorders are not related to sun or herbicide exposure during service.  See Nieves-Rodriguez, supra; Stefl, supra.  

The Board also considered the statements from the Veteran's private physician in December 2012 in which it was stated that the Veteran's skin cancer was "possibly related to the sun and/or Agent Orange at least likely than not [sic]."  He further stated that the Veteran's skin lesions on his legs "from possible exposure to Agent Orange at least likely than not [sic]."  However, to the extent that the physician used the word "possibly" in offering his opinion in regard to the Veteran's skin cancer, such renders it speculative.  See, e.g., Tirpak, supra; Alemany, supra; Winsett, supra; Obert, supra; Bloom, supra.  Furthermore, the private physician did not include a rationale for his opinions.  See Nieves-Rodriguez, supra; Stefl, supra.  Thus, such opinion is afforded no probative weight.  

To the extent the Veteran believes that his skin disorders, to include cancer and noncancerous lesions, are related to his in-service sun and/or herbicide exposure, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, supra (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, while he is competent to report the onset of a skin disorder, he has not alleged that such began during service.  Furthermore, the etiology of a skin disorder diagnosed many years after service is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of causation of such disorder, to include whether such is related to in-service sun and/or herbicide exposure, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert, supra.  Accordingly, the Veteran's opinion as to the etiology of his skin disorders is not competent evidence and, consequently, is afforded no probative weight.

The Board acknowledges that the Veteran's representative submitted website addresses for several internet articles in support of a link between herbicide exposure and the Veteran's skin disorders.  As previously noted, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1).  However, treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim."  Wallin, supra.  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine, supra; Beausoleil, supra; Mattern, supra.

In this case, the medical articles submitted by the Veteran's representative only provide general information as to the possibility that a relationship exists between the Veteran's skin disorders and herbicide exposure.  They are not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a generic relationship between the Veteran's skin disorders and herbicide exposure with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is not probative to this case.  Wallin, supra; Sacks, supra.  

The Board further acknowledges that a malignant tumor is considered a chronic disease and is subject to presumptive service connection on such basis.  However, the Veteran does not contend, and the evidence does not show, that he manifested a malignant tumor, such as basal cell carcinoma, within one year of service or that he experienced a continuity of symptomatology of such chronic disease thereafter.  Therefore, presumptive service connection based upon a chronic disease need not be further addressed.  See Robinson, supra.

Therefore, skin cancer and noncancerous skin lesions are not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure, and a malignant tumor did not manifest within one year of service discharge.  Consequently, service connection for such disorders is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for skin cancer and noncancerous skin lesions.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for BPH is denied.

Service connection for hypertension is denied.

Service connection for skin cancer is denied.

Service connection for noncancerous skin lesions is denied.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


